Citation Nr: 1538042	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating for lumbar strain, currently rated as 20 percent disabling.

2. Entitlement to an effective date earlier than May 25, 2007, for a 30 percent disability rating for migraine headaches.

3. Entitlement to disability ratings for migraine headaches higher than 30 percent prior to March 24, 2014, and 50 percent from March 24, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1980, from October 1993 to June 2000, and from June 2004 to October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a November 2007 rating decision, the RO continued a 20 percent disability rating for lumbar strain. Over several years, the Veteran has sought higher disability ratings for migraine headaches. He has also sought an effective date for a 30 percent rating for migraine headaches earlier than the May 25, 2007, date that the RO assigned.

In September 2010, the Board remanded the case to the RO to develop evidence and provide notice to the Veteran. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's lumbar strain produces pain and limitation of motion, without causing ankylosis, limitation of forward flexion to 30 degrees or less, or equivalent impairment.

2. On April 15, 2005, the RO received the Veteran's claim for a rating higher than 0 percent for migraine headaches.

3. It did not become factually ascertainable earlier than July 2007 that the Veteran's migraine headaches included prostrating attacks.

4. Prior to March 24, 2014, the Veteran had migraine headaches with characteristic prostrating attacks averaging once a month, without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5. The Veteran's migraine headaches have not exceeded very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 20 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2. The criteria for effective date earlier than May 25, 2007 for the assignment of a 30 percent disability rating for migraine headaches have not been met. 38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8100 (2015).

3. Prior to March 24, 2014, the Veteran's migraine headaches did not meet the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100.

4. Since March 24, 2014, the Veteran's migraine headaches have not met the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100.



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in 2001 through 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the September 2010 remand, the Board instructed the RO to obtain any more recent VA and private medical treatment record, to provide VA medical examinations to address specific issues, and to notify the Veteran regarding the necessity of reporting for VA examinations. The Board instructed the RO to review VA examination reports for completeness, to issue a statement of the case (SOC) regarding the effective date issue, to adjudicate the issue of service connection for back disability other than lumbar strain, and to readjudicate the issues on appeal. After the remand, more recent VA medical records were associated with the claims file. The RO provided the Veteran with a release to sign to allow the RO to request any more recent private medical records. The Veteran had additional VA medical examinations addressing the relevant issues. The RO notified the Veteran regarding the necessity of reporting for VA examinations. The RO issued an SOC regarding the effective date issue, adjudicated the issue of service connection for back disability other than lumbar strain, and readjudicated the issues on appeal. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Lumbar Strain

The Veteran contends that his service-connected lumbar strain warrants a disability rating higher than the existing 20 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service medical records reflect that he reported back pain after a motor vehicle accident in 1998. In June 2000, at separation from his second period of active service, he sought service connection for several disorders including back injury. In a July 2000 rating decision, the RO granted service connection for lumbar strain. The RO assigned a 10 percent rating. In December 2000, the Veteran requested an increased rating for his service-connected back disability. In a November 2001 rating, the RO increased the rating to 20 percent. 


In April 2004, the Veteran sought an increased rating for his back disability. In June 2004, he began his third period of active service, which continued through October 2006. In an August 2004 rating decision, the RO continued the 20 percent rating for lumbar strain. Disability compensation payments were suspended during the Veteran's June 2004 to October 2006 service period. Medical records from that service period reflect ongoing reports of back pain. In April 2005, he sought an increased rating for his lumbosacral strain. He also sought service connection for intervertebral disc syndrome. In August 2005, he had surgical total replacement of his left knee. In a May 2006 rating decision, the RO continued a 20 percent rating for lumbar strain.

Notes from VA primary care in January 2007 reflect a history of a motor vehicle accident in December 2006. In VA care, the Veteran reported constant neck and back pain.

In February 2007, the Veteran sought increased ratings for service-connected disabilities.

The Veteran submitted private treatment records marked as pages 5 and 6, apparently a portion of a longer record. Those records, dated in March 2007, indicated that the Veteran had acute posttraumatic aggravation of degenerative joint disease of the lumbosacral spine and herniated nucleus pulposus at L5-S1.

In a November 2007 rating decision, the RO continued a 20 percent rating for lumbar strain. The Veteran appealed that decision.

In the September 2010 Board remand, the Board found that the Veteran and the evidence of record raised the issue of entitlement to service connection for a lumbar disability other than lumbar strain, to include radicular pain. The Board found that the RO had not adjudicated that issue. The Board instructed the RO to provide the Veteran an orthopedic examination, which was to include opinions as to the existence of a lumbar disorder other than strain, and the likelihood of a connection of such disorder to service.

In a June 2013 VA examination, the examiner noted past x-ray evidence of degenerative joint disease of the lumbar spine and degenerative disc disease of L5-S1. The Veteran reported having fallen and sustained back injuries during his 2004 to 2006 service period. In September 2013, a VA physician reviewed the Veteran's claims file. The examiner expressed the opinion that it is less likely than not that the Veteran's lumbar degenerative joint disease and degenerative disc disease were caused by claimed injury during service, or were caused or aggravated by his service-connected lumbar strain.

In a September 2013 rating decision, the RO denied service connection for lumbar disability other than lumbar strain. The Veteran has not appealed that decision. The back disability issue presently on appeal, then, is for a rating higher than 20 percent for service-connected lumbar strain. The appropriate rating is to be based on disability due to lumbar strain, which is service-connected, and not on disability due to degenerative joint disease and degenerative disc disease, which are not service-connected. 

The rating schedule provides for evaluating spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, including strain, under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for spine disabilities, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

The normal ranges of motion of the thoracolumbar spine are forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2015).

Records of VA and private medical treatment of the Veteran in 2007 through 2014 reflect reports of low back pain.

On VA medical examination in October 2007, the Veteran reported severe constant low back pain. The examiner observed a mildly antalgic gait. The Veteran stated that he worked as a mechanic. He indicated that because of low back pain he had difficulty sitting, standing, or walking more than an hour, bending, or lifting more than 50 pounds. The ranges of motion of the lumbar spine were to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side. There was minimum to mild pain with the last 10 degrees of each motion. After three repetitions, the ranges of motion remained the same. 

On VA examination in September 2008, the Veteran reported severe constant low back pain, with radiation into the left leg. He wore a lumbar brace. He indicated that he used a cane, but did not have it at the examination. The examiner observed that the Veteran's gait was moderately slow and antalgic. The Veteran reported that he worked as a mechanic. He stated that his low back pain caused difficulty sitting, standing, or walking more than a half hour, bending, or lifting more than 50 pounds. The ranges of motion of the lumbar spine were to 60 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral flexion to each side, and 20 degrees of rotation to each side. There was moderate pain with the last 10 degrees of each motion. After three repetitions, the ranges of motion remained the same. The lumbar spine had moderate spasm, moderate tenderness, and mild to moderate weakness.

On VA examination in June 2013, the Veteran reported severe low back pain, worse with activity. He indicated that he had worked as a mechanic, and had stopped working in 2008. He wore a back brace. He stated that his low back pain made him unable to walk more than a quarter mile, stand more than a half hour, or sit more than a half hour without changing position. The examiner found severe tenderness of the low back. There was paraspinal muscle spasm on the left side. The ranges of motion of the lumbar spine were to 40 degrees of forward flexion, with pain from 20 degrees, to 30 degrees of extension, with pain from 10 degrees, to 30 degrees of lateral flexion to each side, with pain from 10 degrees, and to 30 degrees of rotation to each side, with pain from 10 degrees. Because of the severe pain and muscle spasm, the examiner did not have the Veteran repeat the motions three times.

As noted above, in September 2013 a VA physician opined that it is less likely than not that the Veteran's lumbar degenerative joint disease and degenerative disc disease were caused by claimed injury during service, or were caused or aggravated by his service-connected lumbar strain.

The Veteran had a VA examination in March 2014. He reported worsening low back pain. He indicated that the pain was constant. He stated that low back pain limited him to five minutes of standing. He was unable to say how long he could walk. He stated that he no longer ran. The examiner noted point tenderness in the Veteran's lumbar spine. His thoracolumbar spine had forward flexion to 30 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left rotation to 30 degrees, and right rotation to 30 degrees. With each motion, there was pain throughout the range of motion. After three repetitions, the ranges of motion were the same. The lumbar spine had point tenderness. The examiner did not find muscle spasm, guarding, or radiculopathy.

The RO asked that the examiner provide opinion as to the relative likelihood that any decrease in ranges of motion of the lumbar spine from VA examination in August 2007 to VA examinations in 2013 and 2014 are due to the service-connected lumbar strain, or are due to the non-service-connected lumbar degenerative joint disease and degenerative disc disease. The examiner reported having reviewed the claims file. The examiner provided the opinion it is more likely than not that the worsening range of motion of the Veteran's lumbar spine was due to the non-service-connected degenerative disc disease and degenerative joint disease. The examiner explained that degenerative disc disease and degenerative joint disease are degenerative in nature, and typically worsen over time, with the wear and tear of everyday living. She stated that lumbar strain, in contrast, is expected to improve over time and perhaps resolve, in the absence of persistent repetitive trauma.

Treatment and examination reports from 2007 through 2012 do not show any limitation of forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less. Those records do not show that factors such as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination produced impairment of function comparable to limitation of forward flexion to 30 degrees or less. The medical evidence clearly indicates that through that period his lumbar strain did not meet the criteria for a disability rating higher than 20 percent.

Forward flexion of the Veteran's thoracolumbar spine was limited to 40 degrees, and had pain from 20 degrees, on examination in June 2013. That motion was limited to 30 degrees on examination in March 2014. The 2014 VA examiner opined, however, that the decreases in range of motion since 2007 were not attributable to the service-connected lumbar strain, but rather were attributable to non-service-connected degenerative disc disease and degenerative joint disease. The Board finds that opinion well-explained and persuasive. Accordingly, the Veteran's service-connected lumbar strain has not caused limitation of forward flexion to 30 degrees or less. His lumbar strain has not produced pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination that impaired function to an extent comparable to limitation of forward flexion to 30 degrees or less. His lumbar strain has not at any time caused thoracolumbar ankylosis or equivalent impairment. The impairment attributable to his lumbar strain has not at any time met or approximated the criteria for a rating higher than 20 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's lumbar strain has not required frequent hospitalizations. He has described how his low back pain limits his activities at work and home. However, the evidence does not show limitations that rise to the level of marked interference with employment. The effects of his lumbar strain do not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the lumbar strain rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not tend to indicate, that his lumbar strain, by itself, makes him unemployable. He has other service-connected disabilities in addition to his lumbar strain, and he has a combined 100 percent schedular rating for his service-connected disabilities. Consideration for a total disability rating based on unemployability therefore is not necessary.

Effective Date

The Veteran has appealed for an effective date earlier than May 25, 2007, for a 30 percent disability rating for his service-connected migraine headaches. Service connection for the migraines was effective June 30, 2000, and the RO assigned an initial disability rating of 0 percent. In an October 2008 rating decision, the RO increased the rating to 30 percent, effective October 7, 2008. In an April 2009 rating decision, the RO changed the effective date for the 30 percent rating to May 25, 2007.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within year from such date, and otherwise the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

The Board will consider the history of the Veteran's claims regarding migraines in order to determine the date of receipt of the claim for a 30 percent rating. The Veteran submitted in June 2000 a claim for service connection for headaches and several other disorders. The RO granted service connection and a 0 percent rating effective June 30, 2000. The Veteran did not file a notice of disagreement (NOD) to appeal that rating decision. In November 2002, he filed a claim for an increased rating for headaches. In a February 2003 rating decision, the RO continued the 0 percent rating. The Veteran did not appeal that rating.

On April 15, 2005, the RO received a claim that the Veteran submitted for an increased rating for headaches. In a May 2006 rating decision, the RO continued the 0 percent rating for migraine headaches. In a March 2007 statement, the Veteran noted that he had not been rated for service-connected migraine headaches. Through that statement he effectively expressed disagreement with, and initiated an appeal of, the May 2006 rating decision. Although the RO did not treat the March 2007 statement as an NOD, the Board finds that it constituted an NOD. Later, in May 2007, the Veteran submitted another claim for an increased rating for migraines. The RO continued the 0 rating in a November 2007 rating decision. The Veteran appealed that rating decision. In summary, through the March 2007 NOD the Veteran initiated an appeal of the May 2006 rating decision that denied the Veteran's April 2005 claim. That appeal remained open. Therefore, April 15, 2005, is the date that VA received the increased rating claim that ultimately led to the 30 percent rating and the present effective date appeal.

The claims file contains medical evidence relevant to the question of when an increase in disability occurred. The rating schedule provides for rating migraines as follows:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability  ........... 50 percent

With characteristic prostrating attacks occurring on an average once a month over last several months  ................... 30 percent

With characteristic prostrating attacks averaging one in 2 months over last several months  .................................... 10 percent

With less frequent attacks  .................................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100.

Records of VA treatment of the Veteran in 2004 reflect a long history of headaches, but do not indicate whether he ever had prostrating headache attacks. Similarly, records of treatment during his June 2004 to October 2006 period of active service reflect a long history of headaches, but do not indicate that the headaches ever manifested as prostrating attacks.

The Veteran had VA neurological examination in May 2005. He reported a history of headaches that were migraine-like. He stated that presently the headaches occurred daily, had a dull achy quality, and started in the left eye and radiated to the left temple. The examiner found that the Veteran's chronic daily headaches were a form of migraine headaches, and that they should be considered nonprostrating.

In treatment July 2005, during his third period of active service, the Veteran reported that headaches had worsened with his deployment to Southwest Asia.

Records of VA treatment of the Veteran after separation in October 2006 from his third period of active service reflect ongoing headaches. In late 2006, he reported a long history of headaches, presently daily and constant. In January 2007, he was prescribed tinted glasses to help with photophobia. In June 2007, he reported that the headaches were still bothersome. He indicated that they affected the frontal and left temporal areas. He stated that light bothered his eyes, but that he did not experience nausea. It was noted that the headaches were relieved with Tylenol and ibuprofen. A treating clinician wrote, "Will not put him to bed, able to function." In July 2007, the Veteran again reported constant headaches.

In July 2007, private physician C. B., M.D., wrote that he treated the Veteran for multiple medical problems, including severe headaches. Dr. B. stated that the headaches were debilitating at times. Dr. B. indicated that medication for the headaches affecting his ability to concentrate. Dr. B. described the headaches as severe incapacitating migraine headaches. Due to the Veteran's headaches and his neck and arm pain, Dr. B. ordered CT scan of his brain and cervical spine. The CT scans, which were performed in July 2015, showed cervical spine disc disease. On MRI in August 2007, the Veteran's brain appeared normal. 

In December 2007, the Veteran had a VA neurology evaluation. He reported a history of headaches since 1998. He reported daily, constant headaches. He stated that light and sound bothered him constantly, and that he had experienced dizziness. The neurologist prescribed Amitriptyline to address the headaches.

In January 2008, Dr. B. wrote that the Veteran's migraine headaches were terribly disabling and were poorly controlled. In April 2008, Dr. B. wrote that the Veteran continued to experience migraine headaches that were incapacitating, and that he addressed the headaches by lying down in a dark room for up to an hour.

On VA neurology follow-up visits in February 2008 and May 2008, the Veteran reported continuation of the same headache manifestations and symptoms he reported in December 2007. In February 2008, he indicated that the headaches lasted about 30 minutes. In May 2008, he stated that the headaches lasted about 30 to 60 minutes.

In May 2008, private physician A. L. A. T., M.D., wrote that the Veteran's headaches had progressively worsened, and that they interfered with his work. Dr. T. noted that sometime the Veteran had to stop working because of dizziness associated with the headaches.

In June 2008, Dr. B. wrote that the Veteran's migraine headaches were worsening, required regular medication, and at times required lying in a dark room to allow them to resolve. 

On VA examination in October 2008, the Veteran reported having daily headaches, and having approximately one headache a month that was incapacitating. He stated that the typical headaches and the incapacitating headaches lasted about one full day. The examiner's impression was prostrating migraine headaches one day a month.

The 30 percent rating for the Veteran's migraines ultimately resulted from the Veteran's claim that was received April 15, 2005. The evidence from April 15, 2004, through April 15, 2005, the year prior to that date, shows a long history of headaches, but does not relate any history of prostrating attacks. In fact, in May 2005 an examiner specified that the headaches should be considered nonprostrating. During that year it did not become factually ascertainable that an increase in migraine headache disability that would warrant a 30 percent rating had occurred. Therefore, the increased rating may not be effective prior to April 15, 2005.

Evidence from later in 2005 and from 2006 also contains no indication that the Veteran had prostrating headache attacks. In 2007, there were mixed reports as to whether he had prostrating headache attacks. A VA treatment report reflected that he remained able to function despite headaches. Dr. B. stated that the headaches were incapacitating, and later specified that they required lying in a dark room. The earliest indication of prostrating attacks was in Dr. B.'s July 2007 letter. The earliest date that it was factually ascertainable that a 30 percent rating was warranted for the Veteran's migraines thus was in July 2007, which is later than the April 2005 date when the claim was received. As July 2007 is later than the May 25, 2007 effective date that the RO assigned, the facts do not provide a basis for an earlier effective date.

Ratings for Migraine Headaches

The Veteran's service-connected migraine headache disability is rated at 0 percent  from June 30, 2000, and 30 percent from May 25, 2007. After the RO increased the rating to 30 percent, the Veteran continued to appeal the rating. In an April 2014 rating decision, the RO increased the rating to 50 percent, effective March 24, 2014. The ongoing appeal thus is for ratings higher than 30 percent prior to March 24, 2014, and 50 percent from March 24, 2014.

Evidence regarding the Veteran's migraines through 2008 is summarized above, in the section of this decision addressing the effective date issue. Subsequent statements and medical records provide later information about his migraines.

The Veteran had VA neurology follow-up visits about two times a year in 2009 through 2011. He indicated that medication prescribed for migraines helped, but that he continued to have severe headaches almost daily, and that each headache that lasted about an hour. In September 2011, he stated that his headaches were worsening, possibly related to difficult family issues. The treating neurologist adjusted medications several times. Other treatment records from 2008 through 2013 included migraine headaches in lists of diagnoses.

On VA examination on March 24, 2014, the Veteran reported that he was always with a headache, every day. He stated that eating right and sleeping right helped, and that he tried to avoid people, light, and noise. He indicated that the intensity of the headaches varied throughout the day. He related that when he got a headache he took medication and stayed in bed with the covers over his head. He stated that at least two to three times per week a headache made him go to bed. He indicated that he retired in 2008 and had not held employment since. The examiner found that the Veteran had very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.

The evidence from 2008 through 2013 does not indicate that the Veteran had prostrating migraine attacks more than once a month. In May 2008, Dr. T. stated that the Veteran's headaches sometimes interfered with his work capacity, but that statement and the other evidence from 2008 through 2013 do not suggest that his migraines produced severe economic inadaptability. The evidence prior to the March 2014 VA examination presents a migraine headache disability picture that does not meet or approach the criteria for a rating higher than 30 percent. The Board therefore denies a rating higher than 30 percent prior to March 24, 2014.

From March 24, 2014, the RO assigned a 50 percent rating, the maximum rating under Diagnostic Code 8100. The 2014 VA examination report and the other evidence do not suggest that his migraines produce disability that is worse than severe economic inadaptability. The assigned 50 percent rating therefore is appropriate and sufficient.

The Veteran's migraines have not required frequent hospitalizations. He has indicated that he has not held employment since 2008. Prior to the March 24 VA examination, there was evidence that migraines sometimes affected work capacity, but the evidence did not suggest that the migraine disability, by itself, markedly interfered with work capacity. The criteria for 50 percent rating assigned from March 24, 2014, address severe economic inadaptability, and thus already address marked interference with employment, without the need for an extraschedular rating. The disability pictures before and after the 2014 examination are adequately and appropriately addressed by the rating criteria, such it is not necessary to refer the rating issues for consideration of extraschedular ratings.

The 50 percent rating assigned for the Veteran's migraines for the most recent period considers severe economic inadaptability. Nonetheless, the Veteran has not suggested that his migraines, by themselves, make him unemployable. He has other service-connected disabilities in addition to his migraines, and he has a combined 100 percent schedular rating for his service-connected disabilities. Consideration for a total disability rating based on unemployability therefore is not necessary.


ORDER

Entitlement to a disability rating higher than 20 percent for lumbar strain is denied.

Entitlement to an effective date earlier than May 25, 2007, for a 30 percent disability rating for migraine headaches is denied.

Entitlement to a disability rating for migraine headaches higher than 30 percent prior to March 24, 2014, is denied.

Entitlement to a disability rating for migraine headaches higher than 50 percent since March 24, 2014 is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


